Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 1 of 47 PageID: 1640



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

  MARTIN LUTHER ROGERS,              :
                                     :       Civ. No. 15-7005(RMB-MJS)
                   Plaintiff         :
                                     :
             v.                      :       OPINION
                                     :
  NJDOC, et al.,                     :
                                     :
                   Defendants        :


  APPEARANCES:

  CHARLES HARRY LANDESMAN, Esq.
  Law, Froelich & Landesman
  P.O. Box 474
  Hillsdale, NJ 07032

        On behalf of Plaintiff

  KAI WENDELL MARSHALL-OTTO
  STEPHANIE D TROTTER, Esq.
  Office of the Attorney General
  R. J. Hughes Justice Complex
  25 Market Street
  P.O. Box 112
  Trenton, NJ 08625

       On behalf of Defendants NJDOC, Robert Buechele, Willie Bonds,
  J. Cisrow, J. Kuhlen, E. Velez, K. Castro, Charles Schemelia,
  Stephanie Waters, Martel Hunter, Sooy, A. Hernandez, Cowin,
  Headley, Gonzalez, Platt


  BUMB, United States District Judge

        This matter comes before the Court upon the motion for summary

  judgment (Defs’ Mot. for Summ. J., Dkt. No. 172) by Defendants New

  Jersey   Department    of   Corrections     (“NJDOC”),   Robert   Buechele,

  Willie Bonds, J. Cisrow, John Kuhlen, Edwin Velez, Kristen Castro,

                                         1
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 2 of 47 PageID: 1641



  Charles Schemelia, Stephanie Waters, Martel Hunter, Danielle Sooy,

  Andres     Hernandez,       William        Cowin,   Edwin     Headley,        Rigoberto

  Gonzalez, and Casey Piatt (collectively the “DOC Defendants”);

  Plaintiff’s brief in opposition to the DOC Defendants’ motion for

  summary judgment (“Pl’s Opp. Brief,” Dkt. No. 180); and the DOC

  Defendants’ reply brief. (DOC Defs’ Rely Brief, Dkt. No. 185.) The

  Court has also addressed the motion for summary judgment by the Medical

  Defendants (Dkt. No. 179) in a companion Opinion and Order. For the

  reasons discussed below, the Court will grant summary judgment to

  the DOC Defendants on Plaintiff’s federal claims and reserve the

  issue of supplemental jurisdiction over Plaintiff’s state law claims

  pending resolution of the claims against unserved defendants.

  I.     PROCEDURAL HISTORY

         Plaintiff initiated this action pro se by filing a civil

 rights complaint on September 22, 2015. (“Compl.” Dkt. No. 1.) The

 Court granted Plaintiff’s application to proceed in forma pauperis

 under 28 U.S.C. § 1915(a), dismissed certain claims pursuant to §

 1915(e)(2)(B), based on immunity and failure to state a claim, and

 permitted the remaining claims to proceed. (Opinion and Order,

 Dkt.    Nos.   5,   6.)     After    discovery,      Plaintiff    filed     an    amended

 complaint      on   March    23,    2018.    (“Am.   Compl.”     Dkt.    No.     135.)   On

 October 11, 2018, Charles H. Landesman, Esq. entered an appearance

 as counsel for Plaintiff in this matter. (Letter, Dkt. No. 124.)

 After    service     of   the   amended      complaint   on    the      defendants,      on

                                               2
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 3 of 47 PageID: 1642



 October 15, 2019, the DOC Defendants filed a motion for judgment

 on the pleadings and motion for summary judgment pursuant to Fed.

  R. Civ. P. 12(c) and 56 (“DOC Defs’ Mot. for Summ. J.” Dkt. No.

  172; “DOC Defs’ Brief” Dkt. No. 172-1; “DOC Defs’ SOMF” Dkt. No.

  172-2.)     Plaintiff   filed    a   brief   in    opposition       to   the   DOC

  Defendants’ motion on November 26, 2019. (“Pl’s Opp. Brief” Dkt.

  No. 180; “Pl’s Responsive SOMF” Dkt. No. 180-1.) On December 26,

  2019, the DOC Defendants filed a reply to Plaintiff’s opposition

  brief. (DOC Defs’ Reply Brief, Dkt. No. 185.)

  II.    THE AMENDED COMPLAINT

         The allegations in the Amended Complaint, relevant to the DOC

  Defendants, are as follows. Plaintiff was incarcerated at South

  Woods State Prison (“SWSP”) on June 30, 2014, when he applied for

  the “NJSTEP” college program. (Am. Compl. ¶¶32, 33, Dkt. No. 135.)

  He was accepted into the program in September 2014. (Id.) On

  January 10, 2015, Sergeant J. Cisrow and/or John and Jane Doe

  Defendants transferred Plaintiff from a ground-floor cell to a

  second-floor cell in a different housing unit, for participation

  in    the   NJSTEP   program.   (Id.,   ¶35.)     When   he   was   transferred,

  Plaintiff learned that his medical restriction for ground-floor

  housing had expired. (Id.) Due to his change in housing, he had to

  climb stairs, which caused pain in his leg and back, and deprived

  him of access to the NJSTEP program, the housing unit phones,

  dining hall and recreation on the ground-floor “because he was

                                          3
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 4 of 47 PageID: 1643



  unable to travel to or reach said areas before other inmates.”

  (Id.)

        Plaintiff’s   medical    ground-floor    housing   restriction     was

  renewed on January 13 or 14, 2015, so he asked Velez and Cisrow,

  the officers who had moved him on January 10, 2015, to transfer

  him to a ground-floor cell. (Am. Compl. ¶39, Dkt. No. 135.) They

  told him that they would transfer him to the ground floor after

  they finished transferring all the inmates into the NJSTEP unit.

  (Id.) Plaintiff remained in his second-floor cell when, on January

  16, 2015, Inmate Barlow entered Plaintiff’s unlocked cell and

  punched Plaintiff in the face, and punched, kicked and kneed

  Plaintiff after he fell on the ground. (Id., ¶40) Officers Castro

  and Hernandez arrived and found Plaintiff on the floor of his cell.

  (Id., ¶41.) Officer Kuhlen and another officer arrived and told

  Plaintiff to kneel and face the back of the cell. (Id.) Plaintiff

  was handcuffed and taken to a holding cell. (Id.)

        A nurse treated Plaintiff’s injuries while he was in the

  holding cell. She asked to have Plaintiff’s handcuffs removed when

  he complained they were too tight. (Id., ¶42.) Kuhlen and an

  unknown officer returned to the holding cell and applied and

  handcuffs   and   ankle-cuffs    while   Plaintiff    was   in   a   painful

  position, and left him alone and cuffed for hours. (Id.) On the

   evening of January 16, 2015, Plaintiff was escorted to Temporary

   Close Custody (“TCC”) and housed in a ground-floor cell (Id., ¶43.)

                                       4
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 5 of 47 PageID: 1644



         On January     27, 2015, Plaintiff was released from TCC to

  another housing unit another housing unit, where Officer Schemelia

 told him to go to his second-floor cell. (Am. Compl., ¶47, Dkt.

 No. 135.) Schemelia did not believe Plaintiff when he said he had a

 ground-floor      housing   restriction       because   he   did   not   see   any

 restriction. (Id.)      As a result, Plaintiff was forced to climb

 stairs, and this limited his access to phones, the dining hall and

 recreation on the ground- floor. (Id.) On January 29, 2015, Officer

 Waters transferred Plaintiff to a ground-floor cell. (Id., ¶50.)

 That same day, using an Inmate Remedy form, Plaintiff asked to

 participate in the NJSTEP program. (Id., ¶51.) Waters transferred

 Plaintiff to an empty ground-floor cell on January 31, 2015. (Id.,

 ¶52.)

       On February 4, 2015, Plaintiff asked Lieutenant Taylor to

 return him to the NJSTEP program. (Id., ¶54.) Taylor told Plaintiff

 that he would remain where he was, in Phase II housing where the

 program was unavailable, until further notice from the supervisor

 of   education.    (Id.)    On   February     19,    2015,   Plaintiff   wrote   a

 grievance about Waters verbally harassing him. (Id., ¶55.) She

 verbally    harassed    Plaintiff    again      on   February   21,   2015,    and

 threatened to charge him if he wrote another grievance about her.

 Plaintiff    wrote   the    grievance.       (Id.,   ¶56.)   Waters   retaliated

 against Plaintiff by having him moved to another housing area,

 Phase I, causing him to change jobs. (Id., ¶57.) Thus, Plaintiff

                                          5
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 6 of 47 PageID: 1645




 filed another grievance against Waters. (Id., ¶58.)On July 20,

 2015, Officer Hunter heard shouting coming from the law library

 and yelled for Plaintiff to get out. (Id.,                      ¶75.) Hunter then saw

 Inmate Summers hit Plaintiff in the back of the head from behind.

 (Am.    Compl.      ¶75,   Dkt.    No.     135.)    Plaintiff      lost     consciousness.

 (Id., ¶76.) The next day in the infirmary, Plaintiff received notice

 of     disciplinary        charges    against       him    by     Officers     Hunter     and

 Shepard,       charging     him    with    being    in    an    unauthorized     area     and

 fighting with Summers. (Id., ¶77.) Plaintiff alleges that Hunter

 and Summers wrote false reports about the incident.                          (Id.,¶79.) On

 August 3, 2015, Plaintiff was found guilty of fighting and being

 in an unauthorized area. (Id., ¶81.) He was transferred to NSP on

 August 13, 2015. (Id., ¶84.)In Counts 14-17, Plaintiff alleges

 Administrator Buechele had a policy or custom regarding ground-

 floor housing restrictions that violated the Eighth Amendment and

 Title II of the Americans with Disabilities Act (“ADA”), and this

 policy    or    custom      caused   Cisrow,       Velez    and    Schemelia     to     house

 Plaintiff on the second- floor, with deliberate indifference to

 his    serious      medical       needs.    (Id.,    ¶¶103-6).1       The     Clerk     shall

 administratively terminate Willie Bonds as a defendant in this

 matter because Plaintiff did not name him as a defendant in the

 Amended Complaint. (Certification of Kai W. Marshall-Lotto, Esq.

 in    Supp.    of   Mot.    for    Summ.     J.,    Ex.    A,   ¶3(c)     (“Marshall-Otto

 Cert.”), Dkt. No. 172-3 at 26.) Further, although Disciplinary
                                               6
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 7 of 47 PageID: 1646



 Hearing Officer Christy Ralph was not served with the                              Amended

 Complaint,     Plaintiff    concedes     to       dismissal      of    the   Due   Process

 claim against her [Count 21]. (Pl’s Opp. Brief, Dkt. No. 180 at

 24.)In    Count    18,   Plaintiff    alleges       Officers         Castro,   Hernandez,

 Kuhlen, Sooy, Cowin, Headley, Gonzalez, Piatt and John and Jane

 Does   used    excessive    force     against       him    by   handcuffing        him   too

 tightly and leaving him alone that way for a prolonged period of

 time. (Am. Comp. ¶107, Dkt. No. 135.)

        In Count 19, Plaintiff alleges Waters retaliated against him

  for filing grievances by transferring him to a different housing

  facility, in violation of the First Amendment and state law. (Id.,

  ¶108.)

        In Count 20, Plaintiff alleges Hunter and Inmate Summers

  conspired to use excessive force and write false disciplinary

  charges      against    Plaintiff,     in       violation      of    the    Eighth      and

  Fourteenth Amendments, New Jersey Civil Rights Act, and state law.

  (Id., ¶109.)

        In Count 21, Plaintiff alleged Disciplinary Hearing Office

  Christy Ralph violated his Fourteenth Amendment right to due

  process, the NJCRA, and state law.

        In   Count    22,    Plaintiff    alleges          Hunter,      Cisrow,     Velez,

  Schemelia,       Kuhlen,   Castro,    Hernandez,          Sooy,      Cowin,     Headley,

  Gonzalez, Piatt and John and Jane Does retaliated against him with

  each act taken against him, in violation of the First Amendment,

                                              7
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 8 of 47 PageID: 1647



  the NJCRA, and state law. (Id., ¶111.)

        In   Count       23,   Plaintiff   alleges       that   the   NJDOC    and   its

  employees excluded him from participation in the NJSTEP program by

  reason of his disability, in violation of the Fourteenth Amendment

  and Title II of the Americans with Disabilities Act. (Am.                      Compl.

  ¶112, Dkt. No. 135.)

        In Count 24, Plaintiff alleges the NJDOC Defendants violated

  the Eighth Amendment and state law by releasing Inmate Barlow into

  the general population, knowing of his history of threats and/or

  assaults (Id., ¶113) For relief, Plaintiff seeks damages and

  declaratory and injunctive relief. (Id., ¶115.)

  III. UNDISPUTED MATERIAL FACTS

        Accepted         where   otherwise   indicated,         the   material    facts

  discussed below are undisputed. (DOC Defs’ SOMF, Dkt. No. 172-2;

  Pl’s Responsive SOMF, Dkt. No. 180-1.)

  IV.   DISCUSSION

        A.    Judgment on the Pleadings and Summary Judgment
              Standard of Review

        Federal Rule of Civil Procedure 12(h)(2)(B) provides that a

  defense of failure to state a claim upon which relief can be

  granted may be made by a motion for judgment on the pleadings under

  Rule 12(c). Turbe v. Gov't of Virgin Islands, 938 F.2d 427, 428

  (3d Cir. 1991). The familiar 12(b)(6) standard applies to motions

  for judgment on the pleadings for failure to state a claim. Id.

  “To   survive      a    motion   to   dismiss,     a    complaint     must     contain
                                             8
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 9 of 47 PageID: 1648



  sufficient factual matter, accepted as true, to ‘state a claim to

  relief   that   is   plausible   on   its   face.’”   Ashcroft   v.   Iqbal,

  556U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

  550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

  the plaintiff pleads factual content that allows the court to draw

  the reasonable inference that the defendant is liable for               the

  misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

  conclusions, together with threadbare recitals of the elements of

  a cause of action, do not suffice to state a claim. Id.

        Summary Judgment is proper where the moving party “shows that

  there is no genuine dispute as to any material fact,” and the

  moving party is entitled to judgment as a matter of law. Fed. R.

  Civ. P. 56(a); Daubert v. NRA Group, LLC, 861 F.3d 382, 388 (3d

  Cir. 2017). The burden then shifts to the nonmovant to show, beyond

  the pleadings, “‘that there is a genuine issue for trial.” Id. at

  391 (quoting Celotex Corp. v. Catrett, 447 U.S. 317, 324 (1986)

  (emphasis in Daubert)). “At the summary judgment stage, facts must

  be viewed in the light most favorable to the nonmoving party only

  if there is a ‘genuine’ dispute as to those facts.” Scott v.

  Harris, 550 U.S. 372, 380 (2007) (citing Fed. Rule Civ. Proc.

  56(c)). “‘[A] dispute about a material fact is ‘genuine’ if the

  evidence is sufficient to permit a reasonable jury to return a

  verdict for the non-moving party.’” Pearson v. Prison Health Serv.,

  850 F.3d 526, 534 (3d Cir. 2017) (quoting Lamont v. New Jersey,

                                        9
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 10 of 47 PageID: 1649



  637 F.3d 177, 181 (3d Cir. 2011)).

         B.   Plaintiff Concedes Dismissal of His Conspiracy and Due
              Process Claims

         The DOC Defendants submit that Plaintiff failed to state a

  civil conspiracy claim or a conspiracy claim under 42 U.S.C. §

  1985 in the Amended Complaint. (DOC Defs’ Brief, Dkt. No. 172-1 at

  47-49.) They also contend that Plaintiff’s due process claim is

  barred by Heck v. Humphrey, 512 U.S. 477 (1994). (Id. at 46.)

  Plaintiff concedes to dismissal of his conspiracy and due process

  claims. (Pl’s Opp. Brief, Dkt. No. 180 at 24.) Therefore, the Court

  will    grant   the   DOC   Defendants    judgment   on   the   pleadings   on

  Plaintiff’s conspiracy claims and Fourteenth Amendment Due Process

  claim, Counts 20 and 21 of the Amended Complaint.

         C.   Plaintiff   Exhausted         the   Administrative      Remedies
              Available to him

         The DOC Defendants seek summary judgment based on Plaintiff’s

  failure to exhaust the administrative remedies at SWSP, as required

  by 42 U.S.C. § 1997e(a)(1). (DOC Defs’ Brief, Dkt. No. 172-1 at

  14-15.) In opposition, Plaintiff argues that he attempted to

  exhaust his administrative remedies but was precluded from doing

  so. (Pl’s Opp. Brief, Dkt. No. 180 at 12-13.) In reply, the DOC

  Defendants argue that the Court should grant summary judgment for

  failure to exhaust administrative remedies because Plaintiff did

  not specify, in his grievances, the individual defendants with

  whom he had an issue. (DOC Defs’ Reply Brief, Dkt. No. 185 at 4-
                                       10
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 11 of 47 PageID: 1650



                1.    Standard of Law

         It is mandatory for prisoners to exhaust the administrative

  remedies      available   to   them   before   they    file   civil   actions

  concerning any aspect of prison life in the federal courts. 42

  U.S.C. § 1997e(a)(1); Porter v. Nussle, 534 U.S. 516, 532 (2002)).

  The statute requires “proper exhaustion,” which is completion of

  each   step    of   the   prison’s    administrative    remedy   program   in

  compliance with the identified procedures. “The level of detail

  necessary in a grievance to comply with the grievance procedures

  will vary from system to system and claim to claim, but it is the

  prison’s requirements, and not the PLRA, that define the boundaries

  of proper exhaustion.” Jones v. Bock, 549 U.S. 199, 218 (2007).

  However, a prisoner need only exhaust the administrative remedies

  that are available to him. Ross v. Blake, 136 S. Ct. 1850, 1854-

  55 (2016). An administrative remedy is unavailable where (1) it

  operates as a dead end; (2) it is so opaque that it is incapable

  of use; and (3) when prison administrators thwart inmates from

  taking advantage of the grievance process. Ross, 136 S. Ct. at

  1859-60 (2016).

                2.    SWSP’s Inmate Remedy System

         The parties dispute whether Plaintiff properly exhausted his

  claims in compliance with SWSP’s remedy procedures, and whether

  the remedy system was available to Plaintiff. The Inmate Handbook,

  relied on by both parties, provides that if an inmate is unable to

                                         11
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 12 of 47 PageID: 1651



     reach informal resolution of an issue, he may file an Inmate Remedy

     System   form.   (“Remedy   Form.”)    (Certification   of   Luz   Torres

     (“Torres Cert.”)2 Ex. A, Dkt. No. 172-5 at 9-10.) Only properly

     completed and submitted Remedy Forms will be processed. (Id. at

     10.) A Remedy Form that contains more than one issue or does not

     contain enough information will not be processed and will be

     returned to the inmate. (Id. at 11.) A staff member who receives

     an improperly completed form will return the form to the inmate

     together with an “Inmate Remedy Corrective Action” form. (Id. at

     10.)

            The first step in the remedy system is to complete Part I of

     the form, without directing the form to a specific person or

     department, and drop it in the box marked “Inmate Remedy System

     Forms Only,” which are picked up daily. (Id. at 11.) Inmates are

     not required to specify the relief they are seeking. (Torres Cert.,

     Ex. A, Dkt. No. 172-5 at 8-13.) The Remedy Form must be submitted,

     if possible, within ten business days of the date of the issue

     that caused the inmate to file the Remedy Form. (Id. at 12.) If

     the inmate does not receive a response or if the form is returned

     to him within 30 days, the inmate “may submit another Inmate Remedy

     System form noting the date the original Inmate Remedy System form

 2
    Luis Torres is an Executive Assistant at SWSP prison
 knowledgeable of their administrative remedy program, as described
 in the Inmate Handbook. (Torres Cert. ¶1, Dkt. No. 172-5 at 1.)


                                       12
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 13 of 47 PageID: 1652



  was submitted.” (Torres Cert., Ex. A, Dkt. No. 172-5 at 12.) When

  an inmate receives an unsatisfactory response, he may appeal by

  using the same form that was returned to him and completing                           Part

  4. (Id.) Appeal decisions are rendered by the administrator and

  are the final decisions of the correctional facility. (Id.) The

  administrator has 10 business days to answer the appeal unless an

  extension of time is communicated to the inmate on the “Staff

  Response”      form.   (Id.)    SWSP     has         a    Remedy   Coordinator    (“the

  coordinator”) who is responsible for processing the forms and

  logging the information into a database at every stage. (Id. at

  13.)

         The    DOC    Defendants     acknowledge              Plaintiff’s     deposition

  testimony that he submitted grievances about his ground-floor

  housing restriction and excessive force allegation, but they point

  to Plaintiff’s admission that he did not identify the particular

  individuals whom he would later name in the Amended Complaint.

  (DOC Defs’ Brief, Dkt. No. 172-1 at 14-15.) The DOC Defendants,

  citing to Campoverde v. Lanigan, CV 16-3305 (SDW), 2019 WL 1399554,

  at *3 (D.N.J. Mar. 28, 2019), motion for relief from judgment

  denied, CV 16-3305 (SDW), 2019 WL 3755963 (D.N.J. Aug. 8,                        2019),

  contend      that   Plaintiff     failed        to       exhaust   his   administrative

  remedies     because   he   did    not     identify          the   defendants    in    his

  grievances. (DOC Defs’ Brief, Dkt. No. 172-1 at 29.) Further, with

  respect to the ground-floor housing restriction, even if Plaintiff

                                             13
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 14 of 47 PageID: 1653



  submitted a grievance, the DOC Defendants maintain there was

  nothing to exhaust because the issue was resolved when a ground-

  floor restriction issued within 96-hours, and Plaintiff did not

  submit a grievance for money damages. (DOC Defs’ Brief, Dkt. No.

  172-1 at 30.)

        In       his   certification      in    opposition      to    summary      judgment,

  Plaintiff       stated      that   on   January      29,    2015,    he   submitted      two

  grievance forms. (Certification of Martin Luther Rogers in Supp.

  of Responsive SOMF, ¶22 (“Rogers Cert.”) Dkt. No. 180-2.) In the

  first grievance, he complained that while he was housed on the

  second floor, despite his medical restriction for ground-floor

  housing, he was assaulted by another inmate. (Id.) In his                             second

  grievance, he complained about how he was handcuffed too tightly

  after being assaulted, and then left handcuffed alone in a holding

  cell for hours. (Id.) Plaintiff also submitted a Remedy Form asking

  to be returned to the NJSTEP program. (Id.) Plaintiff could not

  retain     a    copy   of    the   forms      because      they    were   submitted,      as

  required, with all copies intact. (Id., ¶¶23, 24) According to the

  Inmate     Handbook,        inmates     are    not    required      to    name    specific

  individuals to whom their grievances are directed. (Id., ¶24.)

        Plaintiff also stated that on February 19 and 21, he submitted

  grievances about harassment by Waters. (Id., ¶27.) On February 26,

  Plaintiff        submitted     a   grievance       about     retaliation         by   Waters

  because she transferred him to different housing after he filed

                                                14
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 15 of 47 PageID: 1654



  grievances against her. (DOC Defs’ Brief, Dkt. No. 172-1 at ¶30.)

  On March 4 and 5, and April 6, 2015, Plaintiff sent letters to

  NJDOC and Office of the Ombudsmen because his grievances were not

  answered. (Id., ¶31, Dkt. No. 180-2; Exs. 54-58, Dkt. No. 180-3 at

  22-26.)    Plaintiff      was   informed    that    his   correspondence     was

  forwarded     to    the     Special     Investigations       Unit    and     the

  administrator. (Id., and Pl’s Ex. 55-57, Dkt. No. 180-2 at 24-26.)

  On April 28, 2015, the administrator posted a notice that all

  inquiries and remedies would now be paperless, using kiosks for

  filing and receiving responses. (Rogers Cert. ¶35, and Ex. 64,

  Dkt. No. 180-4 at 3.) Plaintiff states that he had talked to

  Lieutenant    Taylor   about     his   unanswered    grievances     before   the

  remedy system was transferred to the kiosks, and Taylor told him

  the remedy system was in disarray. (Id., ¶35.)

        Plaintiff also testified about his grievances in his two

  depositions. (See Certification of Kai W. Marshall-Otto, Ex. B,

  Dkt. No. 172-3 at 82-84, 126-31, 139, 141-42, 157; and Ex. C, Dkt.

  No. 172-3 at 189, 202.) Plaintiff explained that he could not fully

  exhaust his grievances because the grievances were either ignored

  or were repeatedly returned with redirection forms that made no

  sense and could not be remedied. Plaintiff believed staff were

  attempting to prevent him from exhausting his remedies. That is

  why he wrote a letter to the Ombudsmen, but the administrator never

  responded after the Ombudsmen forwarded Plaintiff’s complaints to

                                         15
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 16 of 47 PageID: 1655



  him. Plaintiff also entered his grievances on the kiosks when SWSP

  went to a paperless system a few months after the January 16, 2015

  incident.

              3.    Analysis

        The   DOC   Defendants   have   not   submitted   any   evidence   in

  contradiction     to   Plaintiff’s     deposition    testimony    and    his

  certification concerning his attempts to exhaust his grievances.

  The Court finds that Plaintiff’s grievances encompassed his issues

  concerning: (1) his assault by another inmate while housed on the

  second-floor on January 16, 2015, which he argues would not have

  occurred if he had been housed on the ground floor after his

  medical restriction renewal was made known to staff; (2) the manner

  in which he was handcuffed by staff and left for hours after he

  was assaulted by another inmate on January 16, 2015; and (3)

  alleged retaliation by Waters because he filed grievances against

  her regarding harassment, and she responded by transferring him to

  a different housing unit.

        This Court finds that Plaintiff exhausted the administrative

  remedies that were available to him by filing these grievances,

  and that Plaintiff was, in effect, prevented from completing the

  grievance procedure because his grievances were never returned to

  him and/or were returned without adequate redirection to allow

  him to resubmit and ultimately exhaust his remedies. The Court

  also finds that SWSP’s remedy procedure did not require Plaintiff

                                        16
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 17 of 47 PageID: 1656



  to name any particular staff person, and if his grievances were

  lacking for an investigation to ensue, it was incumbent upon

  staff, according to the prison’s remedy system, to return the

  grievances with direction on how the Remedy Form was deficient.

  (Torres Cert., Ex. A, Dkt. No. 172-5 at 8-13.) Plaintiff has not

  submitted evidence that he filed grievances for retaliation by

  staff other than Waters; however, as discussed below, Plaintiff

  failed to state a retaliation claim against other staff members

  in the Amended Complaint. See 42 U.S.C. § 1997e(c)(2) (“(2) “In

  the event that a claim … , on its face, … fails to state a claim

  upon which relief can be granted … the court may dismiss the

  underlying        claim   without   first   requiring   the   exhaustion   of

  administrative remedies.)

        D.   Claims Previously Dismissed Pursuant to 28 U.S.C. §
             1915(e)(2)(B) Must Be Dismissed Because the Deficiencies
             in the Claims Have Not Been Cured in the Amended
             Complaint

        The DOC Defendants seek dismissal of the following claims,

  dismissed upon screening of the original complaint pursuant to 28

  U.S.C. § 1915(e)(2)(B) for failure to state a claim and/or Eleventh

  Amendment immunity, and were realleged in the Amended Complaint:

               a.      Claims    for    damages    against
                       individual DOC Defendants in their
                       official       capacities,       and
                       constitutional claims against the
                       DOC itself, were dismissed with
                       prejudice (Dkt. No. 5 at 14-15).

               b.      Plaintiff’s     Eighth   Amendment
                       medical claim against Defendant
                                         17
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 18 of 47 PageID: 1657



                         Schemelia was dismissed without
                         prejudice. (Dkt. No. 5 at 18)

                 c.      Plaintiff’s  failure   to  protect
                         claims against Defendants Castro,
                         Hunter, and Kuhlen were dismissed
                         without prejudice. (Dkt. No. 5 at
                         18-20.)

                 d.      Plaintiff’s retaliation claims were
                         dismissed without prejudice against
                         Defendants Kuhlen, Cisrow, Velez,
                         Castro, Schemelia, Hunter, Ralph,
                         John Does 1-10, and Jane Does 1-10.
                         (Dkt. No. 5 at 23-26.)

                 e.      Plaintiff’s Eighth Amendment claim
                         against   Buechele  was  dismissed
                         without prejudice.

                 f.      Count 24 is subject to dismissal on
                         the pleadings because it names only
                         John/Jane Doe Defendants who have
                         not subsequently been identified.

          In   opposition     to   dismissal       of    certain    of   these      claims,

  Plaintiff submits that he was permitted to proceed with his ADA

  claim    against       Velez   and    Cisrow     in    their    official    capacities

  because the true party in interest is the New Jersey Department of

  Corrections.        (Pl’s   Opp.     Brief,     Dkt.   No.     180-1   at   10,   citing

  Opinion, Dkt No. 5 at 17-31.) Plaintiff further contends that he

  has cured the deficiencies in the original complaint for his

  claims       against    Buechele and Schemelia, as well as all of his

  excessive       force,    failure     to   protect      and     retaliation       claims.

  ((Pl’s Opp. Brief, Dkt. No. 180-1 at 10.)




                                             18
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 19 of 47 PageID: 1658



        In reply, the DOC Defendants seek dismissal of Plaintiff’s

  claims against Cowin, Headley, Gonzalez and Hernandez based on

  Plaintiff’s admission that he has no evidence supporting his claims

  against them. (DOC Defs’ Reply Brief, Dkt No. 185 at 1, citing

  Dkt. No. 180-1, ¶48.) Further, as to Plaintiff’s retaliation claim

  against    Waters,   the   DOC   Defendants   submit   that    Plaintiff’s

  certification in opposition to this claim concocts a new factual

  theory of the case that contradicts his deposition testimony and

  should be barred as a sham affidavit, or alternatively rejected

  because Plaintiff failed to amend his deposition testimony to

  resolve the contradiction, in the time and manner prescribed by

  Federal Rule of Civil Procedure 30(e). (Id. at 2-4.)

              1.    The claims dismissed with prejudice from        the
                    original complaint based on immunity and failure to
                    name “a person” liable under § 1983 cannot be
                    realleged in the Amended Complaint

        A plaintiff may not reallege claims in an amended complaint

  when those claims were previously dismissed with prejudice. See

  e.g. In re Westinghouse Securities Litigation, 90 F.3d 696, 703-4

  (3rd Cir. 1996). Therefore, the Court will terminate the § 1983

  damages claims against the NJDOC and the DOC Defendants in their

  official capacities.

              2.    Plaintiff failed to state an Eighth Amendment
                    medical claim under § 1983 against Schemelia in his
                    amended complaint




                                       19
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 20 of 47 PageID: 1659



         The Court dismissed the Eighth Amendment inadequate medical

  care claim against Schemelia from the original complaint because

  Plaintiff     had    not    alleged    facts     establishing    deliberate

  indifference to Plaintiff’s serious medical need. (Opinion, Dkt.

  No. 5 at 18.) The DOC Defendants seek judgment on the pleadings,

  arguing that Plaintiff repeated the same claim in his amended

  complaint without pleading additional facts. (DOC Defs’ Brief,

  Dkt.   No.   172-1   at    22-24.)   Plaintiff   alleged   in   his   amended

  complaint that when he was released from TCC on January 27, 2015

  and transferred to a new housing facility, he informed Schemelia

  of his medical restriction for ground-floor housing, but Schemelia

  thought Plaintiff was lying because he did not see a medical

  restriction. (Am. Compl. ¶47, Dkt. No. 135.) Schemelia directed

  Plaintiff to a second-floor cell. (Id.)

         Deliberate indifference, the mental state required for an

  Eighth Amendment claim based on inadequate medical care in prison,

  may be found where a prison official (1) knows of a prisoner's

  need for medical treatment but intentionally refuses to provide

  it; (2) intentionally delays necessary medical treatment based on

  a nonmedical reason; or (3) deliberately prevents a prisoner from

  receiving needed medical treatment. Pierce v. Pitkins, 520 F. App'x

  64, 66 (3d Cir. 2013) (citing Rouse v. Plantier, 182 F.3d 192, 197

  (3d Cir. 1999)). The fact that Schemelia did not believe Plaintiff

  had a ground-floor restriction because he did not see a restriction

                                        20
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 21 of 47 PageID: 1660



  in the records available to him does not establish deliberate

  indifference to Plaintiff’s serious medical need for ground-floor

  housing. Plaintiff alleges in his amended complaint that he was

  transferred to a ground-floor cell on January 29, 2015, just two

  days   after      this   incident,   consistent   with   an   inference   that

  Plaintiff was transferred after staff investigated his claim. (Am.

  Compl. ¶50, Dkt. No. 135.) Based on these undisputed facts, a

  reasonable juror could not find that Schemelia was deliberately

  indifferent to Plaintiff’s medical need for ground-floor housing.

  Therefore, the Court will grant judgment on the pleadings to

  Schemelia on Plaintiff’s § 1983 claim for violation of the Eighth

  Amendment.

               3.     Plaintiff failed to state an Eighth Amendment
                      Failure to Protect Claim in the Amended Complaint

         Plaintiff asserts that he cured the deficiencies from his

  original complaint by alleging additional facts in support of his

  Eighth Amendment failure to protect claim against NJDOC officials

  in his amended complaint. (Pl’s Opp. Brief, Dkt. No. 180 at 16.)

  “To state a claim for damages against a prison official for failure

  to protect from inmate violence, an inmate must plead facts that

  show (1) he was incarcerated under conditions posing a substantial

  risk of serious harm, (2) the official was deliberately indifferent

  to that substantial risk to his health and safety, and (3) the

  official's deliberate indifference caused him harm.” Bistrian v.


                                         21
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 22 of 47 PageID: 1661



  Levi, 696 F.3d 352, 367 (3d Cir. 2012) (citing Farmer v. Brennan,

  511 U.S. 825, 834 (1994); Hamilton v. Leavy, 117 F.3d 742, 746

  (3rd Cir. 1997.) Prison officials are not liable if

              they did not know of the underlying facts
              indicating a sufficiently substantial danger
              and that they were therefore unaware of a
              danger, or that they knew the underlying facts
              but believed (albeit unsoundly) that the risk
              to which the facts gave rise was insubstantial
              or nonexistent.

  Bistrian, 696 F.3d at 367 (citing Farmer, 511 U.S. at 844.)

        In Count 24 of the Amended Complaint, Plaintiff alleges:

              Upon information and belief, NJDOC Defendants,
              John/Jane Doe were deliberate[ly] indifferent
              and gross[ly] negligent to a substantial risk
              of serious harm to Plaintiff, when         they
              released James Barlow, a mentally-ill and/or
              violent-prone   inmate,    into   the   general
              population   after   having    known   of   his
              threat/assault   history    in   violation   of
              Plaintiff’s   Eighth   Amendment   rights   and
              relevant state law.

  (Am. Compl. ¶113, Dkt. No. 135.) Plaintiff never amended the

  complaint to identify the John/Jane Doe Defendants who released

  Inmate Barlow into the general population.

        Circumstantial evidence may be sufficient to permit a jury to

  find that a defendant had actual knowledge of a substantial risk

  if the

              plaintiff presents evidence showing that a
              substantial risk of inmate attacks was
              longstanding, pervasive, well-documented, or
              expressly noted by prison officials in the
              past, and the circumstances suggest that the
              defendant-official being sued had been exposed

                                       22
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 23 of 47 PageID: 1662



               to information concerning the risk and thus
               must have known about it[.]

  Beers-Capitol v. Whetzel, 256 F.3d 120, 131 (3d Cir. 2001) (quoting

  Farmer, 511 U.S. at 842–43 (quotation marks and citation omitted

  in    Beers-Capitol.)           Even      if    Plaintiff        had   identified     the

  individuals who classified Inmate Barlow for general population,

  Plaintiff’s allegation that staff knew of Barlow’s “threat/assault

  history” falls far short of demonstrating a pervasive risk of

  inmate attacks posed by Barlow in general population. Plaintiff

  did not allege any specific threats or instances of physical

  assault by Barlow, when any such incidents occurred, or how many

  incidents occurred. Therefore, the Court will grant judgment on

  the   pleadings         to   the   NJDOC       Defendants    on    Plaintiff’s     Eighth

  Amendment failure to protect claim under § 1983.

               4.         Plaintiff failed to state a First Amendment
                          retaliation claim under § 1983 against Defendants
                          Kuhlen, Cisrow, Velez, Castro, Schemelia, Hunter,
                          Ralph, and John and Jane Does

        In Count 22 of the Amended Complaint, Plaintiff alleges, upon

  information       and     belief,      that     Officers    Ralph,     Hunter,    Cisrow,

  Velez, Schemelia, Kuhlen, Castro, Hernandez, Sooy, Cowin, Headley,

  Gonzalez, Piatt and John and Jane Doe Defendants violated the First

  Amendment,        the    NJCRA,     and    state    law     by    retaliating     against

  Plaintiff    with        each   and    every     action     alleged    in   the   Amended

  Complaint. (Am. Compl. ¶111, Dkt. No. 135.) In dismissing these

  retaliation        claims       from   the      original     complaint,     the     Court

                                                 23
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 24 of 47 PageID: 1663



     explained that “[n]othing in the complaint reasonably suggests

     [the NJDOC officers] knew about Plaintiff’s lawsuit prior to any

     of their alleged [retaliatory] actions, or that those actions were

     substantially motivated by the filing of the lawsuit or Plaintiff’s

     grievances.” (Opinion, Dkt. No. 5 at 25.) Plaintiff has not alleged

     additional facts in the Amended Complaint to create a reasonable

     inference that any of the named DOC or John and Jane Doe Defendants

     were aware of a grievance or lawsuit filed by Plaintiff, and that

     their    alleged     actions    against     Plaintiff    were      motivated   by

     Plaintiff’s grievances or lawsuit. See Rauser v. Horn, 241 F.3d

     330, 333 (3d Cir. 2001) (“a prisoner-plaintiff in a retaliation

     case    must    prove   that   the   conduct   which    led   to    the   alleged

     retaliation was constitutionally protected.”) Therefore, the Court

     will grant judgment on the pleadings to the DOC Defendants and

     John and Jane Does on the First Amendment retaliation claims under

     § 1983.3

                    5.   Plaintiff failed to state an Eighth Amendment
                         claim against Buechele based on a deficient
                         medical restriction policy or practice

             Plaintiff alleged in Count 14 of the Amended Complaint,

     “Defendant, Administrator Robert Buechele, had a policy or custom

 3
   As to unserved defendants, dismissal is pursuant to 28 U.S.C. §
 1915(e)(2)(B), which permits district courts to screen a complaint
 of a plaintiff who was granted permission to proceed without
 prepayment of the filing fee, and at any time, sua sponte dismiss
 claims that fail to state a claim upon which relief may be granted.


                                            24
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 25 of 47 PageID: 1664



  regarding housing and ground floor restrictions, which violated

  Plaintiff’s Eighth-amendment rights, Title II of ADA and relevant

  state law.” (Am. Compl. ¶103, Dkt. No. 135.) Plaintiff further

  alleged that the policy or custom caused Officers Cisrow, Velez

  and Schemelia to house Plaintiff on the second floor. (Id., ¶104.)

  Plaintiff did not identify the nature of the alleged policy or

  custom in his amended complaint.

        Supervisors are not vicariously liable for the constitutional

  violations of their employees. Iqbal, 556 U.S. at 676. “To hold a

  supervisor    liable   for   …     an   Eighth   Amendment   violation,      the

  plaintiff must identify a supervisory policy or procedure that the

  supervisor defendant failed to implement, and prove that: (1) the

  policy or procedures in effect at the time of the alleged injury

  created an unreasonable risk of a constitutional violation; (2)

  the   defendant-official     was    aware    that   the   policy   created   an

  unreasonable risk; (3) the defendant was indifferent to that risk;

  and (4) the constitutional injury was caused by the failure to

  implement the supervisory procedure. Barkes v. First Corr. Med.,

  Inc., 766 F.3d 307, 330 (3d Cir. 2014), reversed on other grounds

  by Taylor v. Barkes, 575 U.S. 822 (2015) (citing Brown                       v.

  Muhlenberg Tp., 269 F.3d 205, 216 (3d Cir. 2001) (discussing Sample

  v. Diecks, 885 F.2d 1099, 1118 (3d Cir. 1989)).

        Plaintiff did not identify a supervisory policy or procedure

  by Buechele that caused NJDOC employees to house Plaintiff in a

                                          25
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 26 of 47 PageID: 1665



  second-floor cell while he had a ground-floor medical housing

  restriction, nor did Plaintiff identify a policy or procedure that

  Buchele failed to implement which caused correctional staff to

  house him in a second-floor cell. “[I]t is not enough for a

  plaintiff to argue that the constitutionally cognizable injury

  would not have occurred if the superior had done more than he or

  she did. The district court must insist that [the plaintiff]

  identify specifically what it is that [the supervisory official]

  failed to do that evidences his deliberate indifference.” Sample

  v. Diecks, 885 F.2d 1099, 1118 (3d Cir. 1989). Therefore, Plaintiff

  has failed to state an Eighth Amendment claim under § 1983 against

  Buechele for a deficient policy concerning ground-floor housing

  restrictions.

        E.   The DOC Defendants are Entitled to Summary Judgment on
             Plaintiff’s First Amendment Retaliation Claim against
             Waters

        Plaintiff alleges that Office Waters transferred him to a new

  housing unit in retaliation for him filing grievances against her.

  (Am. Compl. ¶108, Dkt. No. 135.) The DOC Defendants argue that

  because Rogers testified in his deposition that the warden directed

  Waters to transfer Plaintiff to another unit, the transfer could

  not have been retaliatory on her part. (DOC Def’s Brief, Dkt. No.

  172-1 at 45, citing Marshall-Otto Cert., Ex. B, Dkt. No. 172-3 at

  138-39.) In opposition to summary judgment, Rogers claims that he

  said “Waters” not “Warden” ordered his transfer. (Rogers Cert. ¶

                                       26
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 27 of 47 PageID: 1666



  28, Dkt. No. 180-2 at 7.) Because the deposition testimony was

  given    years   ago   and   Rogers   failed    to   correct   his   deposition

  testimony in a timely fashion, the DOC Defendants reply that the

  Court should grant summary judgment to Waters for failure to submit

  evidence in support of the claim. (DOC Defs’ Reply Brief, Dkt. No.

  185 at 2-4.)

          Federal Rule of Civil Procedure 30(e), governing depositions,

  provides that:

               (e) Review by the Witness; Changes.

                    (1)  Review; Statement of Changes. On
                    request by the deponent or a party before
                    the deposition is completed, the deponent
                    must be allowed 30 days after being
                    notified   by   the  officer   that   the
                    transcript or recording is available in
                    which:

                           (A) to review         the   transcript   or
                           recording; and

                           (B) if there are changes in form or
                           substance, to sign a statement
                           listing the changes and the reasons
                           for making them.

                    (2) Changes Indicated in the Officer's
                    Certificate. The officer must note in the
                    certificate prescribed by Rule 30(f)(1)
                    whether a review was requested and, if
                    so, must attach any changes the deponent
                    makes during the 30-day period.

  The Third Circuit has held that when a district court reviews a

  motion for summary judgment, it “does not abuse its discretion

  under Rule 30(e) when it refuses to consider proposed substantive


                                         27
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 28 of 47 PageID: 1667



  changes that materially contradict prior deposition testimony, if

  the party proffering the changes fails to provide sufficient

  justification.” EBC, Inc. v. Clark Bldg. Sys., Inc., 618 F.3d 253,

  268 (3d Cir. 2010).

        In opposition to the DOC Defendants’ motion for summary

  judgment, Plaintiff submits that on February 25, 2015 an inmate

  wing representative told him that “Waters” said to pack it up, and

  he never said the word “warden.” (Rogers Cert. ¶28, Dkt. No. 180-

  2.) The deposition transcript says “warden” and Plaintiff has not

  given any explanation for why he did not timely correct his

  deposition testimony. (Marshall-Otto Cert., Ex. B, Dkt. No. 172-3

  at 138.) Moreover, even if Plaintiff had timely corrected his

  deposition testimony to read “Waters told me to tell you to pack

  it up,” he also testified that “they moved me to Phase I,” which

  does not appear to refer to Waters. (Marshall-Otto Cert., Ex. B,

  Dkt. No. 172-3 at 138.) The reason Plaintiff gave for concluding

  that it was Waters who decided to transfer him was that none of

  his grievances against her were returned. (Id. at 139.) Plaintiff,

  however, testified that none of his grievances about any issue

  were returned to him with a written response. The evidence would

  not permit a reasonable juror to conclude that it was Waters who

  decided to transfer Plaintiff to another housing unit, and that

  she did so in retaliation for him filing grievances against            her.



                                       28
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 29 of 47 PageID: 1668



  Therefore, the Court will grant summary judgment to Waters on

  Plaintiff’s First Amendment retaliation claim under § 1983.

        F.    The DOC Defendants are Entitled to Qualified Immunity
              on Plaintiff’s Excessive Force Claims

        The   DOC   Defendants   seek   summary     judgment    on   Plaintiff’s

  Eighth Amendment excessive force claims for failure to establish

  force was used maliciously or sadistically; alternatively, they

  seek qualified immunity. Defendants contend that even if the lesser

  standard of excessive force in the Fourth Amendment context is

  applied, the Third Circuit requires more than discomfort and minor

  injury to make out an excessive force claim based on handcuffing.

  (DOC Def’s Brief, Dkt. No. 172-1 at 35, n. 2, citing Graham-Smith

  v. Wilkes-Barre Police Dep't, 739 F. App'x 727, 732 (3d Cir.

  2018)). Defendants argue that in the Third Circuit excessive force

  claims based on handcuffing fail when the handcuffing occurred for

  reasons of institutional safety and security. Id. (citing Fears v.

  Beard, 532 Fed. Appx. 78, 82 (3d Cir. 2013). Defendants submit it

  is   undisputed    that   handcuffs   and   leg    shackles    were   used   on

  Plaintiff in the immediate aftermath of a violent altercation under

  circumstances where they could not have known whether Plaintiff

  was the aggressor or an equal participant. (DOC Defs’ SOMF ¶¶31-

  50, Dkt. No. 172-2.) Therefore, until he could be placed in a close

  custody cell, he was restrained. Id.




                                        29
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 30 of 47 PageID: 1669



        In   opposition,    Plaintiff    submits   that   he   has   evidence

  establishing that Defendants handcuffed him in a manner to cause

  injury to his wrist, and they left him alone and handcuffed for

  nearly three hours. (Pl’s Opp. Brief, Dkt. No. 180 at 15-16, citing

  Rogers’ Cert ¶¶13-16, Dkt. No. 180-2.) The DOC Defendants respond

  that Plaintiff has not rebutted their claim for qualified immunity

  by citing to clearly established law in support of his Eighth

  Amendment excessive force claims. (DOC Defs’ Reply Brief, Dkt. No.

  185 at 6-7.)

              1.    Elements of Eighth Amendment excessive force claim

        Analysis of an Eighth Amendment excessive force claim turns

  on “‘whether force was applied in a good faith effort to maintain

  or restore discipline or maliciously and sadistically for the very

  purpose of causing harm.’” Giles v. Kearney, 571 F.3d 318, 326 (3d

  Cir. 2009) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)).

  To make this determination, courts consider:

              (1) the need for the application of force; (2)
              the relationship between the need and the
              amount of force that was used; (3) the extent
              of injury inflicted; (4) the extent of the
              threat to the safety of staff and inmates, as
              reasonably   perceived   by  the   responsible
              officials on the basis of the facts known to
              them; and (5) any efforts made to temper the
              severity of a forceful response.

  Id.




                                        30
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 31 of 47 PageID: 1670



               2.     Qualified Immunity Standard of Law

         “The doctrine of qualified immunity … insulates government

  officials from lawsuits, shielding them ‘from undue interference

  with    their     duties   and   from    potentially     disabling    threats   of

  liability.’” Karns v. Shanahan, 879 F.3d 504, 520 (3d Cir. 2018)

  (quoting Wright v. City of Philadelphia, 409 F.3d 595, 599 (3d

  Cir. 2005) (quoting Elder v. Holloway, 510 U.S. 510, 514 (1994)).

  There are two prongs to the qualified immunity analysis that can

  be addressed in any order, and “failure of either prong will result

  in application of qualified immunity[.]” Id. (quoting James v.

  City of Wilkes–Barre, 700 F.3d 675, 679 (3d Cir. 2012)). The two

  prongs are “whether the facts alleged … or shown … ‘make out a

  violation of a constitutional right’” id. (quoting Pearson v.

  Callahan, 555 U.S. 223, 232 (2009), and “whether the right at issue

  was ‘clearly established’ at the time of defendants’ alleged

  misconduct.” Id. (quoting Saucier v. Katz, 533 U.S. 194, 201

  (2001)). “A right is ‘clearly established’ when its ‘contours ...

  [are]    sufficiently       clear    that      a   reasonable    official   would

  understand      that   what   he    is   doing     violates   that   right.’”   Id.

  (quoting Wilson v. Layne, 526 U.S. 603, 615 (1999) (quotation marks

  omitted in Karns). The Supreme Court has not yet decided whether

  a court of appeals decision may constitute clearly established law

  for purposes of qualified immunity. City of Escondido, Cal. v.

  Emmons, 139 S. Ct. 500, 503 (2019) (citations omitted). The Supreme

                                            31
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 32 of 47 PageID: 1671



  Court explained how to address the clearly established law prong

  of the qualified immunity analysis:

              [W]e have stressed the need to identify a case
              where   an  officer   acting   under   similar
              circumstances was held to have violated the
              [Constitution] .... While there does not have
              to be a case directly on point, existing
              precedent must place the lawfulness of the
              particular [action] beyond debate. Of
              course, there can be the rare obvious case,
              where the unlawfulness of the officer's
              conduct is sufficiently clear even though
              existing precedent does not address similar
              circumstances.... But a body of relevant case
              law is usually necessary to clearly establish
              the answer....

  Emmons, 139 S. Ct. at 504 (quoting District of Columbia v. Wesby,

  138 S. Ct. 577, 581 (2018) (internal quotation marks omitted)).

              3.    Analysis

        In his certification in opposition to summary judgment on his

  Eighth Amendment excessive force claims, Plaintiff describes the

  incident as follows. On January 16, 2015, Inmate Barlow entered

  Plaintiff’s cell and assaulted Plaintiff. (Rogers Cert. ¶11, Dkt.

  No. 180-2.) Officer Kuhlen approached the cell and told Plaintiff

  to get on his knees, and Plaintiff complied. (Id., ¶12.) Kuhlen

  entered the cell and told Plaintiff to face the back wall, and a

  few second later more officers entered the cell and began to pull

  on Plaintiff’s arms to handcuff him. (Id.) Gonzalez admitted to

  placing the handcuffs on Plaintiff’s wrists. (Rogers Cert. ¶13,

  Dkt. No. 180-2.) Plaintiff was escorted to a holding cell. He


                                       32
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 33 of 47 PageID: 1672



  complained       to   the    nurse   that    treated      his    injuries     that       his

  handcuffs were too tight, and the nurse asked the officers to

  remove     the    handcuffs.     (Id.,      ¶14.)      When     the   handcuffs      were

  removed, an injury to Plaintiff’s left wrist could be seen by

  Plaintiff, the nurse, Kuhlen and an unidentified officer (Id.)

  After    the     nurse   treated     Plaintiff’s        injuries,      Kuhlen      and   an

  unidentified officer returned to the holding cell and applied

  hand and ankle cuffs to Plaintiff “in a torturous manner.” (Id.,

  ¶15.) Gonzalez is the only defendant who admitted he assisted in

  handcuffing Plaintiff. (Id., ¶16.) Plaintiff was left shackled in

  the holding cell for nearly three hours until he was transferred

  to TCC. (Id., ¶15.)

        In   Plaintiff’s        deposition,        he   testified       that   the    tight

  handcuffs      caused    a   scrape    with      a    small   amount    of   bleeding.

  (Marshall-Otto Cert., Ex. B, Dkt. No. 172-3 at 153.) The treating

  nurse said the handcuffs were too tight because Plaintiff was a

  large person who required two handcuffs, but the officers walked

  out after removing the cuffs. (Marshall-Otto Cert., Ex. B, Dkt.

  No. 172-3 at 153.) Plaintiff had not complained about the cuffs

  being too tight until he spoke to the nurse, because he was in

  pain all over from the assault by another inmate. (Id. at 154.)

  Plaintiff also testified that when he was hand and ankle-cuffed

  after he received medical treatment, the officers handled him

  roughly because Plaintiff said he could not kneel on a metal bench

                                              33
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 34 of 47 PageID: 1673



  due to a knee injury. (Marshall-Otto Cert., Ex. B, Dkt. No. 172-3

  at 155.) The handcuffs were applied more loosely, but two handcuffs

  were not used, as the nurse proposed. (Id. at 156.)

        The first three factors used to determine whether force was

  excessive     suggest     that    it   was   not,   because        the   undisputed

  evidence demonstrates that there was a need to handcuff Plaintiff

  because he was involved in a violent altercation with another

  inmate and staff were unaware of who the aggressor was, the force

  was limited to applying the handcuffs, and the injury was slight,

  a scraped wrist. The Eighth Amendment handcuff cases cited by the

  defendants,      while    not     precedential,       are     relevant       to   the

  evidentiary weight given to the extent of injury caused by the

  alleged excessive force. See Fears, 532 Fed. Appx. at 79-80 (3d

  Cir. 2013) (holding tight handcuffing was not unreasonable where

  prisoner was handcuffed for travel from recreation to the housing

  unit for institutional safety, and did not tell officers the tight

  handcuffs, which caused a scratch, were causing him pain); Graham-

  Smith, 739 F. App'x at 732 (holding that where an officer was

  required    to   remove    an    unwilling   person    from    a    public    place,

  handcuffing that caused superficial laceration was not excessive

  force). The fifth factor, actions taken to temper the severity of

  the response, also supports the reasonableness of force here, the

  handcuffs were applied in a looser fashion after Plaintiff was

  medically treated but before he was taken to TCC. Only the fourth

                                          34
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 35 of 47 PageID: 1674



  factor weighs in favor of finding excessive force, Plaintiff was

  left alone for nearly three hours while handcuffed in a holding

  cell. Plaintiff did not pose a danger to anyone while alone in the

  holding cell. However, based on the violent altercation Plaintiff

  was part of and staff’s lack of knowledge concerning the incident,

  it was reasonable believe Plaintiff might remain aggressive for

  some period of time after the fight, although he was compliant for

  medical treatment without officers present. That leaves only the

  issue of whether it was reasonable to leave Plaintiff with his

  hands and ankles shackled while alone for nearly three hours. The

  Court will grant qualified immunity to the DOC Defendants on this

  issue because, as discussed below, precedent does not clearly

  establish that handcuffing under these circumstances violates the

  Eighth Amendment.

        Plaintiff     has     not   identified       any   clearly       established

  precedent, similar to the circumstances alleged here, where the

  Supreme    Court   or   the   Third   Circuit      has   found   the    manner     of

  handcuffing to violate the Eighth Amendment. While the Supreme

  Court, in Hope v. Pelzer, 536 U.S. 730 (2002), acknowledged that

  an Eighth Amendment violation can be obvious, precluding the need

  for clearly established law to put defendants on notice, the facts

  in that case were extreme. A prisoner was involved in a “wrestling

  match”    with   officers     after   a   verbal   altercation,        and   he   was

  handcuffed and returned to the prison from a worksite by bus. Id.

                                            35
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 36 of 47 PageID: 1675



  at 734-35. At the prison, he was handcuffed to a hitching post

  outdoors, wearing leg irons and without a shirt. He was left in

  the baking sun for nearly seven hours, while being taunted about

  his thirst. He posed no danger to anyone. Id. This was an obvious

  Eighth Amendment violation.

        In Young v. Martin, the Third Circuit discussed the standard

  described by the Supreme Court in Hope;

              [a]s applied to mechanical restraints, the
              Supreme Court in Hope identified particular
              criteria relevant to the use of excessive
              force test, holding that (1) where the inmate
              had “already been subdued, handcuffed, [and]
              placed in leg irons,” and (2) there was a
              “clear lack of an emergency situation” such
              that “[a]ny safety concerns had long since
              abated,” then (3) subjecting the inmate to
              “substantial risk of physical harm” and
              “unnecessary pain” serves no penological
              justification.

  Young v. Martin, 801 F.3d 172, 180 (3d Cir. 2015) (quoting            Hope,

  536 U.S. at 738; additional citations omitted). In Young, the

  following facts were sufficient to be submitted to a jury on an

  Eighth Amendment claim:

              Young only left his cell because a CO
              inadvertently opened his cell door—far from a
              prison break; the incident lasted a mere seven
              minutes, during which two COs chatted and
              laughed while they watched the scene unfold;
              and Young voluntarily complied with the COs'
              instructions within that short time frame. The
              COs then removed Young, shackled and subdued,
              from the common area and subjected him in a
              more controlled space to a prone strip search
              without resistance … Yet the COs and prison
              officials not only placed Young in the
              restraint chair but did so for nearly fourteen
                                       36
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 37 of 47 PageID: 1676



               hours, far exceeding the eight-hour maximum
               permitted without special authorization. … At
               the outset, Young's restraints were so tight
               that he cried out in pain, and during the
               extended period he remained in the restraint
               chair, Young was naked, with his genitals
               partially exposed and an air       conditioner
               blowing cold air on him. When he was finally
               released from this extreme confinement, Young
               was shaking uncontrollably and complained that
               he was “cold down to his bones.” J.A. 287. His
               legs, numb from the restricted position his
               body was forced to endure over fourteen hours,
               could no longer hold his weight and he had to
               be wheeled back to the RHU.

  Young, 801 F.3d at 181-83 (3d Cir. 2015). In Young, the parties

  had not adequately briefed the qualified immunity issue on appeal,

  and the District Court had not addressed it, therefore, the issue

  of qualified immunity was remanded. Plaintiff’s circumstances here

  were not nearly as extreme as those in Hope and Young. Therefore,

  the Court finds that clearly established law did not put the DOC

  Defendants on notice that leaving Plaintiff hand and ankle-cuffed

  alone   in    a   holding   cell   for   three   hours,   shortly   after   his

  involvement in a violent altercation with another inmate, violated

  the Eighth Amendment, and the Court will grant summary judgment,

  based on qualified immunity, to the DOC Defendants on the Eighth

  Amendment excessive force claims under § 1983.

        G.     Velez and Cisrow are Entitled to Qualified Immunity on
               Plaintiff’s Eighth Amendment Inadequate Medical Care
               Claims

        In Count 16 of his amended complaint, Plaintiff alleges Velez

  and Cisrow were deliberately indifferent to Plaintiff’s serious

                                           37
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 38 of 47 PageID: 1677



  medical needs by failing to house him on the ground floor. (Am.

  Compl. ¶105, Dkt. No. 135.) The DOC Defendants seek qualified

  immunity on Plaintiff’s Eighth Amendment claims because Plaintiff

  failed to identify clearly established law demonstrating that it

  violates the Eighth Amendment to delay, by 96 hours, transferring

  an inmate to a ground-floor cell based on a recently renewed

  medical   restriction,    where   the     administrator   stated      transfers

  should be made “as soon as operationally possible.” (DOC Defs’

  Reply Brief, Dkt. No. 185 at 6, citing Pl’s SOMF ¶20, Dkt. No.

  180-1.) Defendants submit there is no evidence that Cisrow and

  Velez acted with deliberate indifference because there is no

  evidence that a short delay in his transfer would cause him serious

  medical   harm.   (DOC   Defs’    Brief,    Dkt.   No.   172-1   at    16.)   In

  opposition to summary judgment, Plaintiff submits that as a result

  of Cisrow and Velez’s delay in transferring him to a ground-floor

  cell, he suffered pain in his leg and back when he was forced to

  climb stairs. (Pl’s Opp. Brief, Dkt. No. 180 at 18.) Plaintiff

  argues that a defendant’s mental state is typically a jury issue,

  not properly addressed on summary judgment. (Id.)

        Here, there is an absence of evidence that Cisrow and Velez

  were on notice that any delay in transferring Plaintiff would cause

  him medical harm or undue pain and suffering that could not be

  alleviated with pain medication. When Velez and/or Cisrow told

  Plaintiff he would not immediately be transferred to a ground-

                                       38
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 39 of 47 PageID: 1678



  floor cell because they were busy moving all of the inmates for

  the NJSTEP program, Plaintiff testified in his deposition that he

  did not complain to them because he assumed they would move him

  very soon. (Marshall-Otto Cert., Ex. B, Dkt. No. 172-3 at 70-71.)

  There is no evidence that Plaintiff sought assistance from medical

  staff to treat his ground-floor restriction as a medical emergency

  or even priority over other prisoner cell transfers. The Court

  finds that a reasonable jury could not find Cisrow and Velez were

  deliberately indifferent to Plaintiff’s serious medical need by

  delaying his transfer to a ground-floor cell for 96 hours, based

  on the undisputed facts in the record.

        Moreover, Defendants are entitled to qualified immunity if

  clearly established law did not put the defendants on notice that

  their conduct violated the Eighth Amendment. Delay in providing

  prescribed medical care for non-medical reasons, as a general rule,

  may constitute an Eighth Amendment violation. Rouse, 182 F.3d at

  197. The Supreme Court, however, has repeatedly directed the lower

  courts “not to define clearly established law at a high level of

  generality.” Mullenix v. Luna, 577 U.S. 7, 12 (2015) (quoting

  Ashcroft v. al–Kidd, 563 U.S. 731, 742 (2011)). The parties have

  not cited, nor can the Court find any Supreme Court or Circuit

  Court cases that established an Eighth Amendment violation under

  facts similar to those presented here.

        Under a somewhat similar scenario involving the failure to

                                       39
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 40 of 47 PageID: 1679



  honor a prisoner’s four-year old lower-bunk medical restriction

  while the prisoner was in segregation, the Third Circuit, in a

  nonprecedential     opinion,   held   that   prison   officials   were   not

  deliberately indifferent to a prisoner’s need “for a bottom bunk

  restriction as a result of, perhaps, their mere negligence in

  searching his prison file, especially where his [current] treating

  physician was of the opinion that no such restriction was medically

  necessary.” Bowman v. Mazur, 435 F. App'x 82, 85 (3d Cir. 2011).

  Therefore, Cisrow and Velez are entitled to qualified immunity,

  and the Court will grant the DOC Defendants’ motion for summary

  judgment on the § 1983 claim in Count 16 of the Amended Complaint.

        H.   The DOC Defendants are Entitled to Summary Judgment on
             Plaintiff’s ADA Claim

        The DOC Defendants seek summary judgment on Plaintiff’s ADA

  claims, arguing there is no evidence that Plaintiff was excluded

  from the benefits of services, programs or activities of a public

  entity with deliberate indifference. (DOC Defs’ Brief, Dkt. No.

  172-1 at 41-43.) They assert it is undisputed that Plaintiff was

  initially housed on the second floor for several days because his

  ground-floor restriction from the medical department was expired,

  and later for a few more days because the officer on the unit did

  not have any record of the ground-floor restriction. (DOC Defs’

  Brief, Dkt. No. 172-1 at 41-43.) These facts, they contend, do no

  demonstrate deliberate indifference by the defendants. (Id.)


                                        40
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 41 of 47 PageID: 1680



        In opposition to summary judgment, Plaintiff does not dispute

  the facts asserted by the DOC Defendants, but contends he should

  survive summary judgment on his ADA claims because Velez and Cisrow

  placed him in a second-floor cell when he had been housed in a

  first-floor cell for years due to a medical restriction, and

  Schemelia    placed   him   in   a   second-floor   cell   only   because   he

  believed Plaintiff was lying about his medical restriction. (Pl’s

  Opp. Brief, Dkt. No. 180 at 19-21.)

              1.    Standard of Law

        The ADA does not create private causes of action against

  individuals.4 See Bowens v. Wetzel, 674 F. App'x 133, 136 (3d

  Cir. 2017) (“the District Court could have properly followed the

  holdings of those circuits which have concluded that there is no

  individual damages liability under Title II of the ADA”) (citing

  Garcia v. S.U.N.Y. Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 107

  (2d Cir. 2001); Alsbrook v. City of Maumelle, 184 F.3d 999,             1005

  n.8 (8th Cir. 1999) (en banc)). Under Title II of the ADA, “no

  qualified individual with a disability shall, by reason of such

  disability, be excluded from participation in or be denied the


  4
    The Third Circuit has not addressed this issue in a precedential
  opinion but has stated in a nonprecedential opinion that state
  employees in their individual capacities are not “public entities”
  as defined under Title II of the ADA. See Bowens, 674 F. App'x at
  136 (“Bowens has sued state employees in their          individual
  capacities, not any ‘public entity’ as the statute requires”).


                                         41
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 42 of 47 PageID: 1681



  benefits of the services, programs, or activities of a public

  entity, or be subjected to discrimination by any such entity.” 42

  U.S.C. § 12132.

        To state a claim under Title II of the ADA, 42 U.S.C. § 12123,

  a plaintiff must allege that he “is a qualified individual with a

  disability, who was precluded from participating in a program,

  service, or activity, or otherwise was subject to discrimination,

  by reason of his disability.” Furgess v. Pennsylvania Dep't of

  Corr., 933 F.3d 285, 288–89 (3d Cir. 2019). “State prisons fall

  squarely within the statutory definition of ‘public entity,’ which

  includes ‘any department, agency, special purpose district, or

  other instrumentality of a State or States or local government.’”

  Pennsylvania Dep't of Corr. v. Yeskey, 524 U.S. 206, 210 (1998)

  (quoting § 12131(1)(B)). “Modern prisons provide inmates with many

  recreational ‘activities,’ medical ‘services,’ and educational and

  vocational    ‘programs,’      all   of    which    at   least   theoretically

  ‘benefit’ the prisoners (and any of which disabled prisoners could

  be ‘excluded from participation in’).” Yeskey, 524 U.S. at 210.

  However, where an ADA claim is brought for compensatory damages,

  to succeed on such a claim in the Third Circuit, a plaintiff must

  establish    an   additional    element,     that    defendants    acted   with

  deliberate indifference. S.H. ex rel. Durrell v. Lower Merion Sch.

  Dist., 729 F.3d 248, 263 (3d Cir. 2013) (“We … hold that a showing

  of deliberate indifference may satisfy a claim for compensatory

                                        42
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 43 of 47 PageID: 1682



  damages under § 504 of the RA and § 202 of the ADA.”) Deliberate

  indifference is satisfied by evidence that shows: “(1) knowledge

  that a federally protected right is substantially likely to be

  violated … and (2) failure to act despite that knowledge.” Id. at

  265 (citation omitted).

              2.     Analysis

        The ADA claims against Cisrow, Velez and Schemelia in their

  official capacities, where the real party in interest is the NJDO,

  are treated as claims against the NJDOC. (Opinion, Dkt. No. 5 at

  31.) Although the Amended Complaint contains a claim for injunctive

  relief,    which    does      not   require   a   showing   of   deliberate

  indifference, the claim for injunctive relief is moot because

  Plaintiff has been housed in a ground-floor cell since January 29,

  2015, and he was transferred out of SWSP in August 2015. (See

  generally Am. Compl., Dkt. No. 135.) “[T]he central question of

  all mootness problems is whether changes in circumstances that

  prevailed at the beginning of the litigation have forestalled any

  occasion for meaningful relief.”) Williams v. Sec'y Pennsylvania

  Dep't of Corr., 447 F. App'x 399, 402 (3d Cir. 2011) (citing Jersey

  Cent. Power & Light Co. v. New Jersey, 772 F.2d 35, 39 (3d Cir.

  1985)). The Court dismissed Plaintiff’s request for injunctive

  relief from the original complaint because it was moot. (Opinion,

  Dkt. No. 5 at .) Absent the claim for injunctive relief, when a

  plaintiff seeks compensatory damages under Title II of the ADA,

                                         43
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 44 of 47 PageID: 1683



  there    is   an     additional    requirement      that   Plaintiff    establish

  deliberate indifference.

         The undisputed facts would not allow a reasonable juror to

  conclude      that    Velez,     Cisrow   or   Schemelia     knew   that   housing

  Plaintiff in a second-floor cell would deprive him of “the benefits

  of the services, programs, or activities of a public entity” by

  reason of his disability. Velez and Cisrow learned that Plaintiff

  had renewed his ground-floor medical restriction but there is no

  evidence they knew Plaintiff could not walk down the stairs using

  his cane. Plaintiff asserts only that being on the second-floor

  caused pain when he had to climb the stairs and that it took him

  longer to walk to the first-floor than other inmates, which made

  him last in line for shared services, like using the phone,

  showers, and getting meals. Plaintiff offers no evidence that he

  made    Velez,     Cisrow   or    Schemelia,   or   anyone    else,    aware   that

  climbing the stairs caused him pain that could not be controlled

  by his medication or that being on the second floor had prevented

  him from participation in any service or program.

         Further, there is no evidence that Cisrow and Velez knew

  Plaintiff would be precluded from the NJSTEP program based on their

  failure to immediately transfer him to a ground-floor cell; his

  participation in the NJSTEP program was the reason Plaintiff was

  transferred out of his ground-floor in the first place. Without

  context that would allow a reasonable juror to conclude Plaintiff

                                            44
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 45 of 47 PageID: 1684



  was referring to Cisrow and/or Velez, Plaintiff testified that

  after   the   January        16,    2015    incident        with    Inmate      Barlow   “for

  whatever reason, they didn't want me in the program. They wouldn't

  let me go back.” (Marshall-Otto Cert., Ex. B, Dkt. No. 172-3 at

  85.) Further, Plaintiff testified that he spoke to a lieutenant

  about returning to the program “and he told me … I had to wait

  until the supervisor of education contacted me on it.” (Id.) In

  fact, Plaintiff testified that he never learned why he was not

  returned to the NJSTEP program at SWSP, but he was in the program

  after his transfer to NJSP. (Id. at 104.) Plaintiff has not

  presented     a   disputed         issue    of     material       fact   that    deliberate

  indifference      to   his     medical       need     for     a    ground-floor     housing

  restriction resulted in his exclusion from participation in a

  program or service of the prison.

        Plaintiff        has     also         failed       to       establish      deliberate

  indifference by virtue of Schemelia’s act of housing Plaintiff in

  a second-floor cell for two nights, because he did not see any

  record of Plaintiff’s ground-floor housing medical restriction.

  Without knowledge that the medical department issued Plaintiff a

  ground-floor housing restriction due to his back disorder, there

  is no evidence that Schemelia knew he was depriving Plaintiff of

  the ability to participate in activities on the ground-floor, nor

  did   Plaintiff’s      use     of    a     cane    put   Schemelia       on     notice   that

  Plaintiff could not climb stairs to reach services offered on the

                                                45
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 46 of 47 PageID: 1685



  ground-floor. As with Velez and Cisrow, Schemelia was not in

  control   of    Plaintiff’s      ability      to   participate     in   the   NJSTEP

  program, the undisputed evidence shows the decision was in the

  hands of the supervisor of education, and there is no evidence the

  supervisor of education precluded Plaintiff from participation by

  reason of his back disorder. Therefore, the DOC Defendants are

  entitled to summary judgment on Plaintiff’s Title II, ADA claims.

       I.      Remaining   Federal   Claims            Against     John/Jane      Doe
               Defendants Are Dismissed

        “The     case   law   is   clear   that      ‘[f]ictitious    parties    must

  eventually be dismissed, if discovery yields no identities[.]’”

  Hindes v. F.D.I.C., 137 F.3d 148, 155 (3d Cir. 1998) (quoting

  Scheetz v. Morning Call, Inc., 130 F.R.D. 34 , 37 (E.D. Pa. 1990)).

  The discovery period has expired and it has been approximately

  three years since Plaintiff filed his amended complaint, naming

  John and Jane Doe Defendants. The Court will grant summary judgment

  or judgment on the pleadings to the named defendants on all federal

  claims. Therefore, it is appropriate, at this time, to dismiss the

  federal claims against the John and Jane Doe Defendants, pursuant

  to Federal Rule of Civil Procedure 21. See Blakeslee v. Clinton

  Cty., 336 F. App'x 248, 250 (3d Cir. 2009) (district court may, at

  any time, add or drop a party on just terms).




                                           46
Case 1:15-cv-07005-RMB-MJS Document 203 Filed 03/19/21 Page 47 of 47 PageID: 1686



  V.    CONCLUSION

        For the reasons discussed above, the Court grants the NJDOC

  Defendants’ motion for judgment on the pleadings and for summary

  judgment on Plaintiff’s § 1983 and ADA claims under Title II. As

  discussed in the companion Opinion on the Medical Defendants’

  motion for summary judgment, the Court will decline supplemental

  jurisdiction over Plaintiff’s state law claims in the absence of

  Plaintiff’s showing of good cause for not timely serving the

  remaining defendants.



  An appropriate order follows.



  Date: March 18, 2021

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge




  6
     See Judicial Vacancies, available at
  https://www.uscourts.gov/judges-judgeships/judicial-
  vacancies/judicial-emergencies (last visited March 9, 2021).




                                       47
